 

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the "Agreement") is effective as
of September 30, 2010 (the "Effective Date"), by and between FIDELITY NATIONAL
FINANCIAL, INC., a Delaware corporation (the "Company"), and DANIEL K. MURPHY
(the "Employee"). In consideration of the mutual covenants and agreements set
forth herein, the parties agree as follows:
1.Employment and Duties. Subject to the terms and conditions of this Agreement,
the Company employs the Employee to serve as Senior Vice President and
Treasurer. Employee accepts such employment and agrees to undertake and
discharge the duties, functions and responsibilities commensurate with the
aforesaid position and such other duties and responsibilities as may be
prescribed from time to time by the Chief Operating Officer or his then current
manager.
 
2.Term. The term of this Agreement shall commence on the Effective Date and
shall continue for a period of three (3) years ending on the third anniversary
of the Effective Date or, if later, ending on the last day of any extension made
pursuant to the next sentence, subject to prior termination as set forth in
Section 7 (such term, including any extensions pursuant to the next sentence,
the "Employment Term"). The Employment Term shall be extended automatically for
one (1) additional year on the first anniversary of the Effective Date and for
an additional year each anniversary thereafter unless and until either party
gives written notice to the other not to extend the Employment Term before such
extension would be effectuated. Notwithstanding any termination of the
Employment Term or the Employee's employment, the Employee and the Company agree
that Sections 7 through 9 shall remain in effect until all parties' obligations
and benefits are satisfied thereunder.
 
3.Salary. During the Employment Term, the Company shall pay the Employee an
annual base salary, before deducting all applicable withholdings, of $315,000
per year, payable at the time and in the manner dictated by the Company's
standard payroll policies. Such minimum annual base salary may be periodically
reviewed and increased at the discretion of the Compensation Committee of the
Board (the "Committee") to reflect, among other matters, cost of living
increases and performance results (such annual base salary, including any
increases pursuant to this Section 3, the "Annual Base Salary").
 
4.Other Compensation and Fringe Benefits. In addition to any executive bonus,
pension, deferred compensation and long-term incentive plans which the Company
or an affiliate of the Company may from time to time make available to the
Employee, the Employee shall be entitled to the following during the Employment
Term:
 
(a)    
the standard Company benefits;

 
(b)    
standard medical and other insurance coverage (for the Employee and any covered
dependents);

 
(c)    
an annual incentive bonus opportunity under the Company's annual incentive plan
("Annual Bonus Plan") for each calendar year included in the Employment Term,
with such opportunity to be earned based upon attainment of performance
objectives established by the Committee ("Annual Bonus"). The Employee's "bonus
factor" or “bonus target” under the Annual Bonus Plan shall be 50% of the
Employee's Annual Base Salary, subject to possible adjustment as described
below. The Employee's "bonus factor" may be periodically reviewed and increased
or decreased (but not decreased below 35% without the Employee's express written
consent) at the discretion of the Committee or the Chief Operating Officer. The
Annual Bonus shall be paid no later than the March 15th first following the
calendar year to which the Annual Bonus relates. Unless provided otherwise
herein or the Board determines otherwise, no Annual Bonus shall be paid to the
Employee unless the Employee is employed by the Company, or an affiliate
thereof, on the last day of the measurement period; and

 
(d)    
participation in the Company's equity incentive plans.

 
5.Vacation. For and during each calendar year within the Employment Term, the
Employee shall be entitled to reasonable paid vacation periods consistent with
his position with the Company and in accordance with the Company's standard
policies, or as the Board may approve. In addition, the Employee shall be
entitled to such holidays consistent with the Company's standard policies or as
the Board or the Committee may approve.
 
6.Expense Reimbursement. In addition to the compensation and benefits provided
herein, the Company shall, upon receipt of appropriate documentation, reimburse
the Employee each month for his reasonable travel, lodging, entertainment,
promotion and other ordinary and necessary business expenses to the extent such
reimbursement is permitted under the Company's expense reimbursement policy.
 
7.Termination of Employment. The Company or the Employee may terminate the
Employee's employment at any time and for any reason in accordance with
subsection 7(a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee's employment. The Employment Term shall terminate
automatically upon the Employee's death.
 
(a)    
Notice of Termination. Any purported termination of the Employee's employment
(other than by reason of death) shall be communicated by written Notice of
Termination (as defined herein) from one party hereto to the other party hereto
in accordance with the notice provisions contained in Section 25. For purposes
of this Agreement, a "Notice of Termination" shall mean a notice that indicates
the Date of Termination (as that term is defined in Section 7(b)) and, with
respect to a termination due to Disability (as that term is defined in Section
7(e)), Cause (as that term is defined in Section 7(d)) or Good Reason (as that
term is defined in Section 7(f)), sets forth in reasonable detail the facts and
circumstances that are alleged to provide a basis for such termination. A Notice
of Termination from the Company shall specify whether the termination is with or
without Cause or due to the Employee's Disability. A Notice of Termination from
the Employee shall specify whether the termination is with or without Good
Reason or due to Disability.

 
(b)    
Date of Termination. For purposes of this Agreement, "Date of Termination" shall
mean the date specified in the Notice of Termination (but in no event shall such
date be earlier than the 30th day following the date the Notice of Termination
is given, unless expressly agreed to by the parties hereto) or the date of the
Employee's death.

 
(c)    
No Waiver. The failure to set forth any fact or circumstance in a Notice of
Termination, which fact or circumstance was not known to the party giving the
Notice of Termination when the notice was given, shall not constitute a waiver
of the right to assert such fact or circumstance in an attempt to enforce any
right under or provision of this Agreement.

 
(d)    
Cause. For purposes of this Agreement, a termination for "Cause" means a
termination by the Company based upon the Employee's (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason); (ii)
willful neglect of duties (other than due to a physical or mental impairment or
due to an action or inaction directed by the Company that would otherwise
constitute Good Reason); (iii) conviction of, or pleading nolo contendere to,
criminal or other illegal activities involving dishonesty; (iv) material breach
of this Agreement; or (v) impeding, or failing to materially cooperate with, an
investigation authorized by the Board; provided, however, that the Employee
shall have been given reasonable opportunity (i) to cure any act or omission
that constitutes Cause if capable of cure and (ii), together with counsel,
during the thirty (30) day period following the receipt by the Employee of the
Notice of Termination and prior to the adoption of the Board's resolution, to be
heard by the Board.

 
(e)    
Disability. For purposes of this Agreement, a termination based upon
"Disability" means a termination by the Company based upon the Employee's
entitlement to long-term disability benefits under the Company's long-term
disability plan or policy, as the case may be, as in effect on the Date of
Termination.

 
(f)    
Good Reason. For purposes of this Agreement, a termination for "Good Reason"
means a termination by the Employee during the Employment Term based upon the
occurrence (without the Employee's express written consent) of any of the
following:

 
(i)    
a material diminution in the Employee's position or title, or the assignment of
duties to the Employee that are materially inconsistent with the Employee's
position or title;

 
(ii)    
a material diminution in the Employee's Annual Base Salary or Annual Bonus
Opportunity below 35%;

 
(iii)    
within six (6) months immediately preceding or within two (2) years immediately
following a Change in Control: (A) a material adverse change in the Employee's
status, authority or responsibility (e.g., the Company has determined that a
change in the departments or functional groups over which the Employee has
managerial authority would constitute such a material adverse change); (B) a
material adverse change in the position to whom the Employee reports or to the
Employee's service relationship (or the conditions under which the Employee
performs his duties) as a result of such reporting structure change, or a
material diminution in the authority, duties or responsibilities of the position
to whom the Employee reports; (C) a material diminution in the budget over which
the Employee has managing authority; or (D) a material change in the geographic
location of the Employee's principal place of employment (e.g., the Company has
determined that a relocation of more than thirty-five (35) miles would
constitute such a material change); or

 
(iv)    
the material breach by the Company of any of its other obligations under this
Agreement.

 
Notwithstanding the foregoing, the Board placing the Employee on a paid leave
for up to 60 days pending the determination of whether there is a basis to
terminate the Employee for Cause, shall not constitute Good Reason. The
Employee's continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee has given a Notice of
Termination to the Company specifying the condition or event relied upon for
such termination either: (x) within ninety (90) days of the initial existence of
such event; or (y) in the case of an event predating a Change in Control, within
ninety (90) days of the Change in Control; and (2) the Company fails to cure the
condition or event constituting Good Reason within the thirty (30) day period
following receipt of the Employee's Notice of Termination.
8.Obligations of the Company upon Termination.
 
(a)    
Termination by the Company for other than Cause, Death or Disability or
Termination by the Employee for Good Reason. If the Employee's employment is
terminated by the Company for any reason, other than Cause, Death or Disability
or by the Employee for Good Reason:

 
(i)    
the Company shall pay to the Employee (A) within five (5) business days after
the Date of Termination, any earned but unpaid Annual Base Salary and any
expense reimbursement payments owed to the Employee and (B) no later than March
15 of the year in which the Date of Termination occurs, any earned but unpaid
Annual Bonus payments relating to the prior calendar year (the "Accrued
Obligations");

 
(ii)    
the Company shall pay to the Employee no later than March 15 of the calendar
year following the year in which the Date of Termination occurs, a prorated
Annual Bonus based upon the actual Annual Bonus that would have been earned by
the Employee for the year in which the Date of Termination occurs (based upon
the target Annual Bonus opportunity in the year in which the Date of Termination
occurred, or the prior year if no target Annual Bonus opportunity has yet been
determined, and the actual satisfaction of the applicable performance measures,
but ignoring any requirement under the Annual Bonus Plan that the Employee must
be employed on the payment date) multiplied by the percentage of the calendar
year completed before the Date of Termination;

 
(iii)    
the Company shall pay to the Employee, no later than the sixty-fifth (65th)
calendar day after the Date of Termination, a lump-sum payment equal to 200% of
the sum of (x) the Employee's Annual Base Salary in effect immediately prior to
the Date of Termination (disregarding any reduction in Annual Base Salary to
which the Employee did not expressly consent in writing) and (y) the highest
Annual Bonus paid to the Employee by the Company within the three (3) years
preceding his termination of employment or, if higher, the target Annual Bonus
opportunity in the year in which the Date of Termination occurs;

 
(iv)    
all stock option, restricted stock and other equity-based incentive awards
granted by the Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be,
unless the equity incentive awards are based upon satisfaction of performance
criteria (not based solely on the passage of time); in which case, they will
only vest pursuant to their express terms; and

 
(v)    
the Company shall provide the Employee with certain continued welfare benefits
as follows:

 
(a)    
Any life insurance coverage provided by the Company shall terminate at the same
time as life insurance coverage would normally terminate for any other employee
that terminates employment with the Company, and the Employee shall have the
right to convert that life insurance coverage to an individual policy under the
regular rules of the Company's group policy. In addition, if the Employee is
covered under or receives life insurance coverage provided by the Company on the
Date of Termination, then within thirty (30) business days after the Date of
Termination, the Company shall pay the Employee a lump sum cash payment equal to
thirty-six (36) monthly life insurance premiums based on the monthly premiums
that would be due assuming that the Employee had converted his Company life
insurance coverage that was in effect on the Notice of Termination into an
individual policy.

 
(b)    
As long as the Employee pays the full monthly premiums for COBRA coverage, the
Company shall provide the Employee and, as applicable, the Employee's eligible
dependents with continued medical and dental coverage, on the same basis as
provided to the Company's active executives and their dependents until the
earlier of: (i) three (3) years after the Date of Termination; or (ii) the date
the Employee is first eligible for medical and dental coverage (without
pre-existing condition limitations) with a subsequent employer. In addition,
within thirty (30) business days after the Date of Termination, the Company
shall pay the Employee a lump sum cash payment equal to thirty-six (36) monthly
medical and dental COBRA premiums based on the level of coverage in effect for
the Employee (e.g., employee only or family coverage) on the Date of
Termination.

 
(b)    
Termination by the Company for Cause or by the Employee without Good Reason. If
the Employee's employment is terminated (i) by the Company for Cause or (ii) by
the Employee without Good Reason, the Company's only obligation under this
Agreement shall be payment of any earned but unpaid Annual Base Salary and any
expense reimbursement payments owed to the Employee.

 
(c)    
Termination due to Death or Disability. If the Employee's employment is
terminated due to death or Disability, the Company shall pay to the Employee (or
to the Employee's estate or personal representative in the case of the
Employee's death), within thirty (30) business days after the Date of
Termination, (i) any Accrued Obligations and (ii) a prorated Annual Bonus based
on (A) the target Annual Bonus opportunity in the year in which the Date of
Termination occurs or the prior year if no target Annual Bonus opportunity has
yet been determined and (B) the fraction of the year the Employee was employed.

 
(d)    
Definition of Change in Control. For purposes of this Agreement, the term
"Change in Control" shall mean that the conditions set forth in any one of the
following subsections shall have been satisfied:

 
(i)    
the acquisition, directly or indirectly, by any "person" (within the meaning of
Section 3(a)(9) of the Securities and Exchange Act of 1934, as amended (the
"Exchange Act") and used in Sections 13(d) and 14(d) thereof) of "beneficial
ownership" (within the meaning of Rule 13d-3 of the Exchange Act) of securities
of the Company possessing more than 50% of the total combined voting power of
all outstanding securities of the Company;

 
(ii)    
a merger or consolidation in which the Company is not the surviving entity,
except for a transaction in which the holders of the outstanding voting
securities of the Company immediately prior to such merger or consolidation
hold, in the aggregate, securities possessing more than 50% of the total
combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation;

 
(iii)    
a reverse merger in which the Company is the surviving entity but in which
securities possessing more than 50% of the total combined voting power of all
outstanding voting securities of the Company are transferred to or acquired by a
person or persons different from the persons holding those securities
immediately prior to such merger;

 
(iv)    
during any period of two (2) consecutive years during the Employment Term or any
extensions thereof, individuals, who, at the beginning of such period,
constitute the Board, cease for any reason to constitute at least a majority
thereof, unless the election of each director who was not a director at the
beginning of such period has been approved in advance by directors representing
at least two-thirds of the directors then in office who were directors at the
beginning of the period;

 
(v)    
the sale, transfer or other disposition (in one transaction or a series of
related transactions) of assets of the Company that have a total fair market
value equal to or more than one-third of the total fair market value of all of
the assets of the Company immediately prior to such sale, transfer or other
disposition, other than a sale, transfer or other disposition to an entity (x)
which immediately following such sale, transfer or other disposition owns,
directly or indirectly, at least 50% of the Company's outstanding voting
securities or (y) 50% or more of whose outstanding voting securities is
immediately following such sale, transfer or other disposition owned, directly
or indirectly, by the Company. For purposes of the foregoing clause, the sale of
stock of a subsidiary of the Company (or the assets of such subsidiary) shall be
treated as a sale of assets of the Company; or

 
(vi)    
the approval by the stockholders of a plan or proposal for the liquidation or
dissolution of the Company.

 
(e)    
Six-Month Delay. To the extent the Employee is a "specified employee," as
defined in Section 409A(a)(2)(B)(i) of the Code and the regulations and other
guidance promulgated thereunder and any elections made by the Company in
accordance therewith, notwithstanding the timing of payment provided in any
other Section of this Agreement, no payment, distribution or benefit under this
Agreement that constitutes a distribution of deferred compensation (within the
meaning of Treasury Regulation Section 1.409A-1(b)) upon separation from service
(within the meaning of Treasury Regulation Section 1.409A-1(h)), after taking
into account all available exemptions, that would otherwise be payable during
the six (6) month period after separation from service, will be made during such
six (6) month period, and any such payment, distribution or benefit will instead
be paid on the first business day after such six (6) month period.

 
9.Excise Taxes. If any payments or benefits paid or provided or to be paid or
provided to the Employee or for Employee's benefit pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, employment with
the Company or its subsidiaries or the termination thereof (a "Payment" and,
collectively, the "Payments") would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Employee may elect for such
Payments to be reduced to one dollar less than the amount that would constitute
a “parachute payment” under Section 280G of the Code (the “Scaled Back Amount”).
Any such election must be in writing and delivered to the Company within thirty
(30) days after the Date of Termination. If Employee does not elect to have
Payments reduced to the Scaled Back Amount, Employee shall be responsible for
payment of any Excise Tax resulting from the Payments and Employee shall not be
entitled to a gross-up payment under this Agreement or any other for such Excise
Tax. If the Payments are to be reduced, they shall be reduced in the following
order of priority: (i) first from cash compensation, (ii) next from equity
compensation, then (iii) pro-rata among all remaining Payments and benefits. To
the extent there is a question as to which Payments within any of the foregoing
categories are to be reduced first, the Payments that will produce the greatest
present value reduction in the Payments with the least reduction in economic
value provided to Employee shall be reduced first.
 
10.Non-Delegation of Employee's Rights. The obligations, rights and benefits of
the Employee hereunder are personal and may not be delegated, assigned or
transferred in any manner whatsoever, nor are such obligations, rights or
benefits subject to involuntary alienation, assignment or transfer.
 
11.Confidential Information. The Employee acknowledges that in his capacity as
an employee of the Company he will occupy a position of trust and confidence and
he further acknowledges that he will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the Company's and its affiliates' financial positions and financing
arrangements. The Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. The Employee will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company's or its affiliates' methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will the
Employee advise, discuss with or in any way assist any other person, firm or
entity in obtaining or learning about any of the items described in this Section
11. Accordingly, the Employee agrees that during the Employment Term and at all
times thereafter he will not disclose, or permit or encourage anyone else to
disclose, any such information, nor will he utilize any such information, either
alone or with others, outside the scope of his duties and responsibilities with
the Company and its affiliates.
 
12.Non-Competition During Employment Term. The Employee agrees that, during the
Employment Term, he will devote such business time, attention and energies
reasonably necessary to the diligent and faithful performance of the services to
the Company and its affiliates, and he will not engage in any way whatsoever,
directly or indirectly, in any business that is a direct competitor with the
Company's or its affiliates' principal business, nor solicit customers,
suppliers or employees of the Company or affiliates on behalf of, or in any
other manner work for or assist any business which is a direct competitor with
the Company's or its affiliates' principal business. For purposes of
clarification, Fidelity National Information Services, Inc. and its affiliates
shall not be considered to be competitive with the Company and its affiliates,
for purposes of Section 12 and Section 13 of this Agreement. In addition, during
the Employment Term, the Employee will undertake no planning for or organization
of any business activity competitive with the work he performs as an employee of
the Company, and the Employee will not combine or conspire with any other
employee of the Company or any other person for the purpose of organizing any
such competitive business activity.
 
13.Non-Competition After Employment Term. The parties acknowledge that as an
executive officer of the Company the Employee will acquire substantial knowledge
and information concerning the business of the Company and its affiliates as a
result of his employment. The parties further acknowledge that the scope of
business in which the Company and its affiliates are engaged as of the Effective
Date is national and very competitive and one in which few companies can
successfully compete. Competition by an officer such as the Employee in that
business after the Employment Term is terminated would severely injure the
Company and its affiliates. Accordingly, for a period of one (1) year after the
Employee's employment terminates for any reason whatsoever, except as otherwise
stated herein below, the Employee agrees (a) not to become an employee,
consultant, advisor, principal, partner or substantial shareholder of any firm
or business that directly competes with the Company or its affiliates in their
principal products and markets, and (b), on behalf of any such competitive firm
or business, not to solicit any person or business that was at the time of such
termination and remains a customer or prospective customer, a supplier or
prospective supplier, or an employee of the Company or an affiliate.
Notwithstanding any of the foregoing provisions to the contrary, the Employee
shall not be subject to the restrictions set forth in this Section 13 under the
following circumstances:
 
(a)    
if the Employee's employment is terminated by the Company without Cause;

 
(b)    
if the Employee's employment is terminated as a result of the Company's
unwillingness to extend the Employment Term;

 
(c)    
if the Employee terminates employment without Good Reason, any time during the
one (1) year period immediately following a Change in Control.

 
14.Return of Company Documents. Upon termination of the Employment Term,
Employee shall return immediately to the Company all records and documents of or
pertaining to the Company or its affiliates and shall not make or retain any
copy or extract of any such record or document, and other property of the
Company or its affiliates.
 
15.Improvements and Inventions. Any and all improvements or inventions, which
the Employee may make or participate in during the Employment Term, unless
wholly unrelated to the business of the Company and its affiliates and produced
not in the scope of Employee's employment hereunder, shall be the sole and
exclusive property of the Company. The Employee will, whenever requested by the
Company, execute and deliver any and all documents which the Company shall deem
appropriate in order to apply for and obtain patents for improvements or
inventions or in order to assign and convey to the Company the sole and
exclusive right, title and interest in and to such improvements, inventions,
patents or applications.
 
16.Actions. The parties agree and acknowledge that the rights conveyed by this
Agreement are of a unique and special nature and that the Company will not have
an adequate remedy at law in the event of a failure by the Employee to abide by
its terms and conditions nor will money damages adequately compensate for such
injury. It is, therefore, agreed between and hereby acknowledged by the parties
that, in the event of a breach by the Employee of any of his obligations
contained in this Agreement, the Company shall have the right, among other
rights, to damages sustained thereby and to obtain an injunction or decree of
specific performance from any court of competent jurisdiction to restrain or
compel the Employee to perform as agreed herein. The Employee hereby
acknowledges that obligations under Sections 11, 13, 14, 15, 16, 17 and 18 shall
survive the termination of his employment and he shall be bound by their terms
at all times subsequent to the termination of his employment for the periods
specified therein. Nothing herein contained shall in any way limit or exclude
any other right granted by law or equity to the Company.
 
17.Release. Notwithstanding any provision herein to the contrary, the Company
may require that, prior to payment of any amount or provision of any benefit
under Section 8 (other than due to the Employee's death), the Employee shall
have executed a complete release of the Company and its affiliates and related
parties in such form as is reasonably required by the Company, and any waiting
periods contained in such release shall have expired; provided, however, that
such release relates only to the Employee's employment relationship with the
Company. With respect to any release required to receive payments owed pursuant
to Section 8, the Company must provide the Employee with the form of release no
later than seven (7) days after the Date of Termination and the release must be
signed by the Employee and returned to the Company, unchanged, effective and
irrevocable, no later than sixty (60) days after the Date of Termination.
 
18.No Mitigation. The Company agrees that, if the Employee's employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder (other than pursuant to Section 8(a)(v) hereof)
shall not be reduced by any compensation earned by the Employee as the result of
employment by another employer, by retirement benefits or otherwise.
 
19.Entire Agreement and Amendment. This Agreement embodies the entire agreement
and understanding of the parties hereto in respect of the subject matter of this
Agreement, and supersedes and replaces all prior agreements, understandings and
commitments with respect to such subject matter. This Agreement may be amended
only by a written document signed by both parties to this Agreement.
 
20.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.
 
21.Successors. In addition to any obligations imposed by law upon any successor
to the Company, the Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company, to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption by a successor
shall be a material breach of this Agreement. The Employee agrees and consents
to any such assumption by a successor of the Company, as well as any assignment
of this Agreement by the Company for that purpose. As used in this Agreement,
"Company" shall mean the Company as herein before defined and any such successor
that expressly assumes this Agreement or otherwise becomes bound by all the
terms and provisions of this Agreement by operation of law. In the event that
the Company spins-off Fidelity National Title Group, the Company shall have the
right to assign this agreement to Fidelity National Title Group without
triggering an Employee termination for good reason under Section 7(f) hereof.
 
22.Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.
 
23.Attorneys' Fees. If any party finds it necessary to employ legal counsel or
to bring an action at law or other proceedings against the other party to
interpret or enforce any of the terms hereof, the party prevailing in any such
action or other proceeding shall be paid by the other party its reasonable legal
fees, court costs, litigation expenses, all as determined by the court and not a
jury, and such payment shall be made by the non-prevailing party no later than
the end of the Employee's tax year following the Employee's tax year in which
the payment amount becomes known and payable; provided, however, that on or
after a Change in Control, if any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the Company shall pay (on
an ongoing basis) to the Employee to the fullest extent permitted by law, all
legal fees, court costs and litigation expenses reasonably incurred by the
Employee or others on his behalf (such amounts collectively referred to as the
"Reimbursed Amounts"); provided, further, that the Employee shall reimburse the
Company for the Reimbursed Amounts if it is determined that a majority of the
Employee's claims or defenses were frivolous or without merit.
 
24.Severability. If any section, subsection or provision hereof is found for any
reason whatsoever to be invalid or inoperative, that section, subsection or
provision shall be deemed severable and shall not affect the force and validity
of any other provision of this Agreement. If any covenant herein is determined
by a court to be overly broad thereby making the covenant unenforceable, the
parties agree and it is their desire that such court shall substitute a
reasonable judicially enforceable limitation in place of the offensive part of
the covenant and that as so modified the covenant shall be as fully enforceable
as if set forth herein by the parties themselves in the modified form. The
covenants of the Employee in this Agreement shall each be construed as an
agreement independent of any other provision in this Agreement, and the
existence of any claim or cause of action of the Employee against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of the covenants in this Agreement.
 
25.Notices. Any notice, request, or instruction to be given hereunder shall be
in writing and shall be deemed given when personally delivered or three (3) days
after being sent by United States Certified Mail, postage prepaid, with Return
Receipt Requested, to the parties at their respective addresses set forth below:
    
To the Company:
 
Fidelity National Financial, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
 
To the Employee:
 
Daniel K. Murphy
Last address on file with the Company
 
26.Waiver of Breach. The waiver by any party of any provisions of this Agreement
shall not operate or be construed as a waiver of any prior or subsequent breach
by the other party.
 
27.Tax Withholding. The Company or an affiliate may deduct from all compensation
and benefits payable under this Agreement any taxes or withholdings the Company
is required to deduct pursuant to state, federal or local laws.
 
28.Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, and any related regulations or other guidance
promulgated with respect to such Section by the U.S. Department of the Treasury
or the Internal Revenue Service ("Code Section 409A"). Any provision that would
cause the Agreement or any payment hereof to fail to satisfy Code Section 409A
shall have no force or effect until amended to comply with Code Section 409A,
which amendment may be retroactive to the extent permitted by Code Section 409A.
In addition, the direct payment or reimbursement of expenses permitted under
this Agreement or otherwise shall be made no later than the last day of the
Employee's taxable year following the taxable year in which such expense was
incurred.
 
IN WITNESS WHEREOF the parties have executed this Agreement to be effective as
of the date first set forth above.
 
FIDELITY NATIONAL FINANCIAL, INC.
By: /s/ Michael L. Gravelle
Name: Michael L. Gravelle
Its: Executive Vice President, General Counsel and Corporate Secretary
 
 
DANIEL K. MURPHY
/s/ Daniel K. Murphy

 
 
 
 
 
 

1